Judgment, Supreme Court, New York County (Joan B. Carey, J.), rendered June 19, 1989, which convicted the defendant, upon a jury verdict, of murder in the second degree, two counts of robbery in the first degree and robbery in the second degree and sentenced him to concurrent indeterminate terms of imprisonment of from 20 years to life on the murder count, 8 Vs to 25 years on the first degree robbery counts and 5 to 15 years on the second degree robbery count, unanimously reversed, on the law and as a matter of discretion, and the matter is remitted for a new trial, for the reasons stated in People v Zlochevsky (196 AD2d 701 [decided herewith]). Concur—Rosenberger, J. P., Ross and Kassal, JJ.